



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kamali-Mafroujaki, 2017 ONCA 57

DATE: 20170120

DOCKET: C61283

Doherty, Blair and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mirramin Kamali-Mafroujaki

Appellant

Mark C. Halfyard, for the appellant

Peter Fraser, for the respondent

Heard:  January 18, 2017

The appellant seeks leave against the dismissal of his
    Summary Conviction Appeal by Justice Ferguson of the Superior Court of Justice,
    dated October 16, 2015, from the conviction and sentence of Justice Armstrong
    of the Ontario Court of Justice, dated July 4, 2013 and September 9, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The parameters of the constitutional
    right to an interpreter are not in issue here.

[2]

The quality or accuracy of the
    interpretation of the appellants evidence is not in issue here.

[3]

The appellant submits that the trial
    judge was obligated in law to demonstrate an appreciation of the potential
    impact of the use of an interpreter on the courts ability to fairly and
    accurately assess credibility.

[4]

We accept that the trial judge is
    obliged to bear in mind the effect of testifying through an interpreter on the
    ability to assess credibility and reliability.

[5]

We do not, however, accept that any
    specific formulation is necessary.  It depends on the circumstances of each
    case.

[6]

In this case, there is nothing in the
    trial record to offer any support for the submission that the trial judge
    failed to take the appellants use of an interpreter into account when
    assessing his evidence.

[7]

We accept that one comment of the
    Summary Conviction Appeal Court might be construed as a misinterpretation of
    the right to an interpreter.  The comment, however, had no impact on the
    result.

[8]

Leave to appeal is refused.


